Case 9:16-cv-81871-KAM Document 627-7 Entered on FLSD Docket 04/27/2020 Page 1 of 7




                                 9UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                            Case No. 16-cv-81871-MARRA/MATTHEWMAN

   LAN LI, et al.,

          Plaintiffs,
   v.

   JOSEPH WALSH, et al.

         Defendants.
   ______________________________________/

                             DEFENDANT GERRY MATTHEWS’S
   SECOND REQUEST FOR PRODUCTION OF DOCUMENTS TO PLAINTIFFS BAOPING LIU, CHANGYU
     LIU, DAQIN WENG, FENG GUO, LI ZHANG, LING LI, LIYAN FENG, MIN CUI, QINGYUN YU,
     RUJI LI, SHAOPING HUANG, SHAOQING ZENG, TINGTING SUN, TONGHUI LUAN, XIAO SUN,
              XIAOPING ZHANG, YAWEN LI, YI ZHAO, YINGJUN YANG, AND ZHEN YU

          Defendant Gerry Matthews, pursuant to Rule 34, serves these requests for production of

   documents to each Plaintiff: Baoping Liu, Changyu Liu, Daqin Weng, Feng Guo, Li Zhang, Ling

   Li, Liyan Feng, Min Cui, Qingyun Yu, Ruji Li, Shaoping Huang, Shaoqing Zeng, Tingting Sun,

   Tonghui Luan, Ziao Sun, Xiaoping Zhang, Yawen Li, Yi Zhao, Yingjun Yang, and Zhen Yu, and

   requests responses within 30 days of service.

                                               Definitions

          A.         “Communication(s)” shall mean the disclosure, transfer or exchange of

   information in writing by e-mail, SMS, MMS, Facebook, Twitter, Snapchat, WhatsApp, social

   media, facsimile, mail, or delivery.

          B.         “TAC” shall refer to the Third Amended Complaint filed in this case on or about

   October 23, 2018.

          C.         “G. Matthews” shall refer to Defendant Gerry Matthews, as well as his agents,

   employees, attorneys, or any other person or entity purporting to act on his behalf.



                                            Exhibit 7
Case 9:16-cv-81871-KAM Document 627-7 Entered on FLSD Docket 04/27/2020 Page 2 of 7




          D.         “You” or “Your” shall refer to the specific Plaintiff to whom this request is

   directed.

          E.         “Document” shall mean any of the items set forth in Rule 34(a)(1)(A).

          F.         The singular of a term shall include the singular and plural versions of the term;

   the terms “and” or “or” shall each apply to the conjunctive and disjunctive; and the term

   “including” means “including without limitation.”

          G.         “Native” shall mean provide the information in one of the following formats:

   .mbox, .pst, .msg, or .eml.

          H.         The “present” means the date of Your response to this request.

                                                Instructions

          A.         To the extent these requests seek e-mails from the Gmail Account in “native”

   format, provide those e-mails as .mbox, .pst, .msg, or .eml files.

          B.         To the extent these requests seek documents subject to the attorney-client

   privilege or the work product doctrine, provide a privilege log as required by Local Rule

   26.1(e)(2).

          C.         The time period for these requests, unless otherwise stated, is January 1, 2013,

   to the present.

                                                 Requests

          1.         Any non-privileged documents reviewed to or relied upon in responding to G.

   Matthews’s Second Set of Interrogatories, served November 25, 2019.

          2.         A complete copy of your I-526 application.

          3.         Any correspondence from the United States Government regarding your I-526

   application.



                                                     2
Case 9:16-cv-81871-KAM Document 627-7 Entered on FLSD Docket 04/27/2020 Page 3 of 7




   Dated: November 25, 2019           Respectfully submitted,

                                      s/Robert C. Glass
                                      Adam T. Rabin
                                      Fla. Bar No. 985635
                                      arabin@mccaberabin.com
                                      Robert C. Glass
                                      Fla. Bar No. 052133
                                      rglass@mccaberabin.com
                                      McCabe Rabin, P.A.
                                      1601 Forum Place, Suite 201
                                      West Palm Beach, FL 33401
                                      Telephone: 561.659.7878
                                      Counsel for Gerry Matthews




                                         3
Case 9:16-cv-81871-KAM Document 627-7 Entered on FLSD Docket 04/27/2020 Page 4 of 7




                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on November 25, 2019, I certify that the foregoing document
   is being served this day on all counsel of record or pro se parties identified on the attached
   Service List in the manner specified, either via e-mail or U.S. Mail.

                                              /s Robert C. Glass
                                              Robert C. Gass, Fla. Bar No. 052133




                                                 4
Case 9:16-cv-81871-KAM Document 627-7 Entered on FLSD Docket 04/27/2020 Page 5 of 7




                                            SERVICE LIST

                                              Lan Li, et al.

                                                     v.

                                          Joseph Walsh, et al.

                            U.S. District Court, Southern District of Florida
                            No. 16-81871-CIV-MARRA/MATTHEWMAN

   Baoping (“Effie”) Liu
   (Via U.S. Mail)
   Room 503, Tower 2
   Phase I of Excellence City
   No. 128 ZhongKang Road
   Shenzhen City, Guangdong Province
   China 518048
   On Behalf of Herself, Changyu Liu, Daqin Weng, Feng Guo, Li Zhang, Ling Li, Liyan Feng, Min
   Cui, Qingyun Yu, Ruji Li, Shaoping Huang, Shaoqing Zeng, Tingting Sun, Tonghui Luan, Xiao
   Sun, Xiaoping Zhang, Yawen Li, Yi Zhao, Yingjun Yang, and Zhen Yu

   David George
   dgeorge@4-Justice.com
   eservice@4-justice.com
   Ryan D. Gesten
   rgesten@4-justice.com
   George Gesten McDonald, PLLC
   9897 Lake Worth Road, Suite 302
   Lake Worth, FL 33467
   561.232.6002
   Counsel for All Other Plaintiffs

   Lori G. Feldman
   George Gesten McDonald, PLLC
   102 Half Moon Bay Drive
   Croton-on-Hudson, NY 10520
   917.983.9321
   Counsel for All Other Plaintiffs (pro hac vice)

   Gregory R. Elder
   Law Offices of Gregory R. Elder, LLC
   108 SE 8th Avenue, Ste. 114
   Ft. Lauderdale, FL 33301
   305-546-1061
   Email: gelderlaw@gmail.com

                                                     5
Case 9:16-cv-81871-KAM Document 627-7 Entered on FLSD Docket 04/27/2020 Page 6 of 7




   Counsel for Leslie Robert Evans and Leslie Robert Evans & Associates, P.A.

   Adam T. Rabin
   arabin@mccaberabin.com
   Robert C. Glass
   rglass@mccaberabin.com
   McCabe Rabin, P.A.
   1601 Forum Place, Ste. 505
   West Palm Beach, FL 33401
   561.659.7878
   Counsel for Gerry Matthews

   Larry A. Zink
   zinklaw3711@yahoo.com
   kim.zinklaw@yahoo.com
   Zink, Zink & Zink Co., LPA
   1198 Hillsboro Mile - Ste. 244
   Hillsboro Beach, FL 33062
   954.428.3672
   Counsel for KK-PB Financial, LLC

   Alaina Fotiu-Wojtowicz, Esq.
   Alaina@bfwlegal.com
   Brodsky Fotiu-Wojtowicz, PLLC
   Alfred I DuPont Blvd., Ste. 1224
   169 East Flagler Street
   Miami, FL 33131
   Counsel for Ali Herischi, Herischi & Associates, LLC, Washington Marketing, LLC and Ali
   Soltani

   Christopher W. Kammerer
   ckammerer@kammerermariani.com
   John F. Mariani
   jmariani@kammerermariani.com
   Kammerer Mariani PLLC
   1601 Forum Place, Ste. 500
   West Palm Beach, FL 33401
   561.990.1592
   Counsel for Robert Matthews, Maria Matthews, Bonaventure 22, LLC, Mirabia, LLC; Alibi,
   LLC; Palm House, LLC; 160 Royal Palm, LLC; Palm House PB, LLC

   Joseph Walsh
   9200 Belvedere Road
   Suite 202
   Royal Palm Beach, FL 33411



                                                 6
Case 9:16-cv-81871-KAM Document 627-7 Entered on FLSD Docket 04/27/2020 Page 7 of 7




   On Behalf of Himself, South Atlantic Regional Center, LLC, USREDA, LLC, Palm House Hotel,
   LLLP, Joseph Walsh, Jr., and JJW Consultancy, Ltd.

   David Derrico
   5163 Deerhurst Crescent Circle
   Boca Raton, FL 33486
   424-234.9556
   Pro Se

   Nicholas Laudano
   17 Hoadley Road
   Branford, CT 06405
   Pro Se

   J. Marcus Payne
   143 Thelin Ct.
   Wilmette, IL 60091-3040
   Pro Se




                                              7
